

115 S48 IS: Hearing Aid Assistance Tax Credit Act
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 48IN THE SENATE OF THE UNITED STATESJanuary 5, 2017Mr. Heller (for himself, Ms. Klobuchar, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against income tax for the purchase of
			 hearing aids.
	
		1.Short
 titleThis Act may be cited as the Hearing Aid Assistance Tax Credit Act.
		2.Credit for
			 hearing aids
			(a)In
 generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section:
				
					25E.Credit for
				hearing aids
						(a)Allowance of
 creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the amount paid during the taxable year, not compensated by insurance or otherwise, by the taxpayer for the purchase of any qualified hearing aid.
						(b)Maximum
 amountThe amount allowed as a credit under subsection (a) shall not exceed $500 per qualified hearing aid.
						(c)Qualified
 hearing AidFor purposes of this section, the term qualified hearing aid means a hearing aid—
 (1)which is described in sections 874.3300 and 874.3305 of title 21, Code of Federal Regulations, and is authorized under the Federal Food, Drug, and Cosmetic Act for commercial distribution, and
 (2)which is intended for use—
 (A)by the taxpayer, or
 (B)by an individual with respect to whom the taxpayer, for the taxable year, is allowed a deduction under section 151(c) (relating to deduction for personal exemptions for dependents).
								(d)Election once
 every 5 yearsThis section shall apply with respect to any individual for any taxable year only if there is an election in effect with respect to such individual (at such time and in such manner as the Secretary may by regulations prescribe) to have this section apply for such taxable year. An election to have this section apply with respect to any individual may not be made for any taxable year if such an election is in effect with respect to such individual for any of the 4 taxable years preceding such taxable year.
						(e)Denial of
 double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter..
			(b)Clerical
 amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:
				Sec. 25E. Credit for hearing
				aids..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.